Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
   
Drawings Objection 
The drawings are objected to because:
(1) In Figs.9A-9B, reference numeral “289” has been used twice to designate different elements.
(2) In Fig.9C, reference numeral “289” does not appear to be “parallel sidewing members” as described on page 10, line 3 of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) The first page of the specification is missing a page number.
(2) On page 1, under the title “Cross-Reference to Related Applications”, line 2, “co-pending” should be deleted.
(3) On page 1, under the title “Cross-Reference to Related Applications”, line 2, after “2017,”, --now U.S. Patent No. 10,376,279-- should be added.
(4) On page 1, under the title “Cross-Reference to Related Applications”, lines 3 and 5, “then co-pending” should be deleted.
(5) On page 1, under the title “Cross-Reference to Related Applications”, line 4, after “2015,”, --now U.S. Patent No. 9,681,886-- should be added.
(6) On page 9, line 16, “40” should read --240--.
(7) On page 9, line 19, “280” is not found in the drawings.
(8) On page 9, line 24, “75” should read --275--.
(9) On page 10, lines 2 ad 5, “287” is not found in the drawings.
(10) On page 10, line 21, “he” should read --The--.
(11) On page 11, reference numeral “320” has been given two designations as “notch or finger” (at lines 3-4, 8 and 12) and “locking member” (at line 7).
Appropriate correction is required.
Claim Objection 
Claims 1-11 are objected to because of the following informalities: 
(1) In claim 1, line 8, “the handle member” should read --the elongated handle portion--.  Line 3 of claim 4 should be amended accordingly.
(2) In claim 1, lines 15 and 16, “the locking member” should read --the notched locking member--.  Line 2 of claim 4 should be amended accordingly.
(3) In claim 5, line 6, “the first and second elongated member” should read --the first and second spaced elongated guard members--.
(4) In claim 5, line 8, the first and second elongated guard member” should read --4the first and second spaced elongated guard members--.
(5) In claim 5, lines 12-13, “a scalpel blade” should read --the scalpel blade--.  Note line 6 of the claim.
(6) In claim 6, lines 2, 4 and 6, “the body portion” should read --the elongated body portion--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claims 1-4, 6 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
          (1) In claim 1, lines 11-12, it is not clear what “a notched locking member” is.  As shown in Fig.9A, element “315” designated as “a locking member” and described on page 10, line 23 of the specification appears to be a pin/shaft rather than “a locking member”.  Further, the locking member 315 of Fig.9A does not appear to be connected to a proximal portion 301 of the footplate portion 285.  It is unclear if the claimed “notched locking member” is the locking member 315 shown in Fig.9A in which the locking member 315 is clearly not “notched”.  Further, the notched locking member 315 does not appear to be connected the flat slotted member 301 of Fig.9A.  
          (2) In claim 1, lines 13-14, it does not make sense that the notch 320 biased into locking engagement with the locking ridge 305.  As described on page 11, lines 3-4 of the specification, the locking member 315 includes a notch or finger 320.  However, the locking member 315 of Fig.9A does not appear to include a notch or finger 320 of Fig.9C.  Also, as shown in Fig.9C, the notch 320 is not in locking engagement with the locking ridge 305 but is a lower part of the locking ridge 305.    
          (3) In claim 1, line 15, it is not understood how the locking member 315 pivoted away from the locking ridge 305.  As described on page 11, lines 4-5 of the specification, movement of the locking member 315 is prevented.  However, as shown in Figs.9A-9B, it is the locking ridge 305 that is movable relative to the locking member 315 which appears to be stationary rather than pivotable. 

          (5) In claim 6, “a self-locking armature member” has not been described in the specification, and it is not understood how the self-locking armature member is biased to lockingly engage the body portion.  Since the self-locking armature member is connected to the body portion, how does an unbiasing force urge the self-locking armature member out of locking engagement with the body portion?
          (6) In claim 17, “a self-locking armature member” has not been described in the specification, and it is not understood how the self-locking armature member is biased to lockingly engage the handle.  Since the self-locking armature member is connected to the handle, how does an unbiasing force urge the self-locking armature member out of locking engagement with the handle?

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

          (2) In claim 1, “the notch” (at line 13) and “the slot” (at line 17) lack clear antecedent basis.
          (3) In claims 2-4, line 1, “The lightweight, disposable scalpel blade support assembly” has no antecedent basis.  It is suggested “support” be changed to --guard--. 
          (4) In claim 3, line 2, “the sidewings” lacks antecedent basis.
          (5) In claim 5, line 7, “would be” is indefinite and should read --is--.
          (6) In claim 7, lines 1-2, “and further comprising a scalpel blade” should read --wherein the scalpel blade is--.  Note line 6 of claim 5. 
          (7) In claim 7, lines 2-3, “the flat slotted member” has no antecedent basis.
          (8) In claim 12, line 9, “towards the scalpel” is incorrect and should be changed to --towards the scalpel blade--.          (9) In claim 18, line 3, “the armature” has no antecedent basis. The phrase should read --the self-locking armature member--.

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitation “a biasing member” (cited in claims 5 and12) has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a biasing member” coupled with functional language “urging the footplate to pivot away from the distal end” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “biasing member” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claims 5 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomiak (U.S. Patent No. 6,578,266).
          Regarding claims 5 and 11, Chomiak discloses a knife (see Figs.1-5) comprising:
          an elongated body portion (100) having a proximal end (102) and a distal end (101);
           first and second spaced elongated guard members (i.e. the opposing sidewalls of the handle 100 for receiving a blade holder for the blade) extending from the distal end (101);
           a blade receiving slot (note column 5, lines 6-7) formed in the distal end (101) and positioned between the first and second spaced elongated guard members (i.e. the opposing sidewalls of the handle 100 for receiving a blade holder for the blade), such that a blade (116) received in and extending from the blade receiving slot is flanked by the first and second spaced elongated guard members (i.e. the opposing sidewalls of the handle 100 for receiving a blade holder for the blade); and
           a footplate (212,214,see Fig.16A) pivotably connected to the distal end (101);
           a biasing member (i.e. a spring 346, see Fig.9) operationally connected to the footplate (212,214) for providing a biasing force urging the footplate (212,214) to pivot away from the distal end (101);

           It is noted the terms “scalpel” and “scalpel blade” used in claim 5 have been carefully considered but are deemed not to define structure distinguishable over Chomiak’s safety knife which shows all the claimed structure.
          Regarding claim 7, Chomiak’s blade (116) is connected (directly) to the distal end (101) and extending therefrom toward the footplate (212,214); wherein pivoting the footplate (212,214) towards the distal end (101) urges the blade (116) through the deploying slot (216).   
           Regarding claim 8, Chomiak shows (see Fig.16A) parallel sidewall members (208,210) extending orthogonally from the footplate (212,214) towards the blade receiving slot (note column 5, lines 6-7).
           Regarding claim 9, Chomiak’s sidewall members (208,210) are optical transparent (note column 4, line 62).
           Regarding claim 10, Chomiak’s sidewall members (208,210) define a partial enclosure (see Fig.16A).
          Regarding claims 12 and 16, Chomiak discloses a safety knife (see Figs.1-5) comprising:
          a handle (100);
          a blade (116) extending from the handle (100);
          a footplate (212,214, see Fig.16A) pivotably connected to the handle (100); and

          a slot (216, see Fig.16A) formed through the footplate (212,214) and positioned to pass the blade (116) at least partially therethrough when the footplate (212,214) is pivoted against the biasing force and towards the blade (116) as claimed.
           It is noted the terms “scalpel” and “scalpel blade” used in claim 12 have been carefully considered but are deemed not to define structure distinguishable over Chomiak’s safety knife which shows all the claimed structure.
           Regarding claim 13, Chomiak further shows (see Fig.16A) parallel sidewall members (208,210) extending orthogonally from the footplate (212,214) towards the blade (116).
           Regarding claim 14, Chomiak’s sidewall members (208,210) are optical transparent (note column 4, line 62).
           Regarding claim 15, Chomiak’s sidewall members (208,210) define a partial enclosure (see Fig.16A).

Indication of Allowable Subject Matter
1.        Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112 (b) set forth in this Office action.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724